WESTERFIELD, J.
Plaintiff repaired defendant’s Chevrolet automobile for the agreed sum of $138.96, which defendant declined to pay, whereupon, asserting its lien, plaintiff caused the automobile to be sequestered. The sequestration was bonded and the suit defended upon the ground that the repairs were not properly made.
The trial court concluded that the defense had not been sustained by the evidence and rendered judgment in plaintiff’s favor for the amount claimed, maintaining the writ of sequestration. From that judgment defendant has appealed.
It is our opinion that the conclusion of the trial court upon the question of fact involved was correct.
Consequently, and for the reasons assigned, the judgment appealed from is affirmed.
Affirmed.